Per Curiam.
This case is controlled by Huckstorf v. Vince L. Schneider Enterprises (1968), 41 Wis. 2d 45, 163 N. W. 2d 190. When a piece of construction equipment is leased to another and the lessor agrees to supply an operator, and the operator is to take directions from *771the lessee or his employees, the only question is whether the operator actually or impliedly consented to work for a special employer. Silence when the work continues over a substantial period of time constitutes consent. The crane operator in this case was engaged in work for the general contractor rather than his usual employer, P & J Contracting Company, Inc., over a period of forty-seven days. He was silent during that entire time. As a matter of law, he was an employee of the general contractor, loaned by P & J Contracting Company, Inc.
The judgment is affirmed.